          Case 2:19-cv-01419-MTL Document 48 Filed 02/27/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Raquel Wilson, et al.,                            No. CV-19-01419-PHX-MTL
10                  Plaintiffs,                        ORDER
11   v.
12   General Motors LLC, et al.,
13                  Defendants.
14
15            Pending before the Court is General Motors LLC’s Oral Motion to Dismiss for
16   Lack of Prosecution pursuant to Rule 46(b) of the Federal Rules of Civil Procedure.

17   (Doc. 46.)
18            This Court ordered the parties to appear at an in-person Status Conference on

19   February 5, 2020. (Doc. 45.) Plaintiffs nonetheless failed to appear. (Doc. 47.) General

20   Motors made the pending Motion during that Status Conference. (Id.) Also on February
21   5, 2020, the Court warned Plaintiffs that if they did not respond to the Motion within 21
22   days, the Court would likely grant the Motion. (Id.) That time has passed, and Plaintiffs

23   have yet to respond. Additionally, Plaintiffs have disregarded the Court’s Order, in light

24   of prior counsel’s withdraw, to either obtain new counsel or notify the Court that

25   Plaintiffs intend to proceed pro se. (Doc. 42.)

26            Plaintiffs have the general duty to prosecute this case. See Fidelity Philadelphia
27   Trust Co. v. Pioche Mines Consolidated, Inc., 587 F.2d 27, 29 (9th Cir. 1978). In
28   determining whether Plaintiffs’ failure to prosecute warrants dismissal of the case, the
       Case 2:19-cv-01419-MTL Document 48 Filed 02/27/20 Page 2 of 2



 1   Court must weigh the following five factors: “(1) the public’s interest in expeditious
 2   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice
 3   to the defendants; (4) the public policy favoring disposition of cases on their merits; and
 4   (5) the availability of less drastic sanctions.” Carey, 856 F.2d 1440 (quoting Henderson
 5   v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). “The first two of these factors favor
 6   the imposition of sanctions in most cases, while the fourth factor cuts against a default or
 7   dismissal sanction.    Thus the key factors are prejudice and availability of lesser
 8   sanctions.” Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir. 1990).
 9          Here, the first, second, and third factors favor dismissal of this case. Plaintiffs
10   have not complied with multiple orders of the Court. General Motors has argued that it is
11   “uncertain as to how to proceed or with whom it should communicate.” (Doc. 43 at 3.)
12   The fourth factor, as always, weighs against dismissal. The fifth factor requires the Court
13   to consider less drastic alternatives. The Court finds that only one less drastic sanction is
14   realistically available. Rule 41(b) provides that a dismissal for failure to prosecute
15   operates as an adjudication upon the merits “[u]nless the dismissal order states
16   otherwise.” The Court finds that dismissal with prejudice would be unnecessarily harsh in
17   this case. Therefore, the Court will dismiss the case without prejudice pursuant to Rule
18   41(b) of the Federal Rules of Civil Procedure.
19          Accordingly,
20          IT IS ORDERED granting without prejudice the Motion to Dismiss. (Doc. 46.)
21          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this
22   matter.
23          Dated this 27th day of February, 2020.
24
25
26
27
28


                                                 -2-
